Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 06-1045

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                   OSCAR E. TRINIDAD-RODRÍGUEZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                  Before

                       Lipez, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Howard, Circuit Judge.



     Elizabeth Caddick on brief for appellant.
     Teresa A. Wallbaum on brief for appellee.



                           November 9, 2006
           Per    Curiam.      Defendant      Oscar    E.    Trinidad-Rodríguez

("Trinidad") appeals from his within-guidelines sentence, imposed

after United States v. Booker, 543 U.S. 220 (2005), on the grounds

that the district court gave too much weight to the guidelines and

too   little     to   his   individual       history   and    characteristics,

particularly his lack of a prior criminal record and his otherwise

productive life both before and after his conviction.                       After

careful review of the parties' briefs and the underlying record, we

affirm the sentence.

           Although Trinidad does not dispute the accuracy of the

district court's calculation of his advisory guidelines sentencing

range of 41 to 51 months, he faults the court for relying too

heavily on that range in crafting the ultimate 41-month sentence.

In particular, he focuses on the district court's statement that

Trinidad's proffered mitigating circumstances were not sufficiently

"compelling,"     "substantial,"       or   "extraordinary,"       to   warrant   a

below-guidelines sentence.

           In another case where a judge used similar terminology--

also, as here, without the benefit of our subsequent guidance as to

the appropriate sentencing protocol post-Booker--we agreed that "a

party need not make an 'extraordinary' showing in order to persuade

the   district    court     that   a   sentence    below     the    G[uidelines]

S[entencing] R[ange] is warranted."            United States v. Rivera, 448

F.3d 82, 85 (1st Cir. 2006).       But we declined to view such language


                                       -2-
as "indicat[ing] that the court did not understand the latitude it

possessed to impose a nonguidelines sentence."           Id.   Rather,

reading that language in context, we deemed the district court "to

have engaged in a substantially similar . . . analysis" to that

which we endorsed in United States v. Jiménez-Beltre, 440 F.3d 514,

517-19 (1st Cir. 2006) (en banc), i.e., requiring the proponent of

a nonguidelines sentence to provide "persuasive" reasons for such

a sentence, Rivera, 448 F.3d at 85 (citing Jiménez-Beltre, 440 F.3d

at 517-19).    See also United States v. Feliz, 453 F.3d 33, 38 (1st

Cir. 2006) (declining to remand for resentencing where, despite its

phraseology,    "[t]he   court's    understanding   of     Booker   was

substantially correct"); United States v. Navedo-Concepción, 450

F.3d 54, 57 (1st Cir. 2006) (same).

          We read the district court's decision here the same way.

Despite its choice of words, it is clear, in context, that the

district court understood that it was required to--and did in fact-

-consider not only what it characterized as the          "now-advisory"

guidelines sentencing range but also the other sentencing factors

set forth in 18 U.S.C. § 3553(a).         In particular, the court

expressly considered the individual circumstances that Trinidad

brought to its attention--that other than the instant offense, he

was a productive member of society, a good father, and a law-




                                   -3-
abiding citizen both before and after his conviction1–-but was not

persuaded that those circumstances warranted a below-guidelines

sentence.    As grounds for reaching that conclusion, the court was

presumably more impressed by the government's counter-arguments

that the seriousness of the instant offense--in which Trinidad

personally laundered $330,000 of funds in multiple transactions

over a substantial period of time--warranted a within-guidelines

sentence,    which   already      took   into   account    his   first-offender

status,    rather    than   the    probationary       sentence   that   Trinidad

requested.     The court nevertheless presumably took those factors

into account in sentencing Trinidad to the bottom of the applicable

sentencing    range,    rather    than    the   top   as   the   government   had

recommended.        We see nothing implausible about that implicit

explanation or unreasonable about the resulting 41-month sentence.

            "If the court had completely disregarded the[] sentencing

factors [that Trinidad relied upon], this might be a different

case.     Here, however, the record makes manifest that the judge

pondered . . . the . . . factors cited by [Trinidad]; he simply

came to a different, yet altogether plausible, conclusion as to

their salience."       United States v. Dixon, 449 F.3d 194, 205 (1st

Cir. 2006).    Under those circumstances, we defer to the district




     1
      Since his original sentencing, he has been released on bail
and has been gainfully employed as the manager of an auto repair
store in Florida.

                                         -4-
court's on-the-scene judgment.    Id. at 204; Jiménez-Beltre, 440

F.3d at 519.

          Affirmed.   See 1st Cir. R. 27(c).




                                 -5-